


Exhibit 10.1

STOCK PURCHASE AGREEMENT

THIS AGREEMENT is made effective as of the 6th day of November 2009.

AMONG:

CATALYST GROUP HOLDINGS Corp. f/k/a Pop Starz Ventures 3, Inc. a Delaware
corporation, located at 1201 Hays Street, Tallahassee, Florida 32301
(“Catalyst”)

AND:

Real Estate Promotional Services, Inc., a Florida corporation located at 334 E.
Campbell, CA 95008 (“Company”),

AND:

Jeff Crowe (“Selling Shareholder”)

WHEREAS:

A.

Catalyst will acquire all of the issued and outstanding shares of common stock
of Company as more fully set forth herein; and

B.

The Selling Shareholders are the registered and beneficial owners of all of the
issued and outstanding shares of the Company’s common stock( “ Common Stock” or
“Company Shares”);

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

1.

DEFINITIONS

 

1.1

The following terms have the following meanings, unless the context indicates
otherwise:

“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

“Closing” shall mean the completion of the Transaction, in accordance with this
Agreement , which the Closing Documents shall be exchanged by the parties,
except for those documents or other items specifically required to be exchanged
at a later time;

“Closing Date” shall mean a date mutually agreed upon by the parties hereto in
writing and subject to the satisfaction or waiver by Catalyst, the Selling
Shareholders and the Company of the conditions precedent set out in Sections 5
and 6 respectively;

- 1 -

--------------------------------------------------------------------------------




“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

“Company” shall mean Real Estate Promotional Services, Inc., any predecessor
entity, including but not limited to any predecessor entity including those
assets and business operations of Real Estate Promotions and the business
operations of the Selling Shareholder.

“Convertible Debenture” shall mean the instrument to be executed by Catalyst in
consideration for the purchase of the Common Stock.

“Common Stock” refers to all of the issued and outstanding equity securities of
the Company. Also referred to as “Company Shares”

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

“GAAP” shall mean United States generally accepted accounting principles applied
in a manner consistent with prior periods;

“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

“Selling Shareholder” are those shareholders set forth on Schedule 1 executing
this Agreement as may be amended time to time prior to Closing

“Shareholders” are those shareholders set forth on Schedule 1 owning all of the
outstanding equity securities of Company.

“SEC” shall mean the Securities and Exchange Commission;

“Securities Act” shall mean the United States Securities Act of 1933, as
amended;

“Taxes” shall include international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments; and

“Transaction” shall mean the purchase of the Company Shares by Catalyst from the
Selling Shareholders in consideration for the payment of the Purchase Price.

“Purchase Price” shall mean the sum of $250,000

 

1.2

Schedules

The following schedules are attached to and form part of this Agreement

- 2 -

--------------------------------------------------------------------------------




 

Schedule 1

List of Shareholders and Outstanding securities

 

Schedule 2

Financial Statements

 

Schedule 3

Convertible Debenture

2.

THE OFFER, PURCHASE AND SALE OF SHARES

 

2.1

Offer, Purchase and Sale of the Common Stock.

Subject to the terms and conditions of this Agreement, the Selling Shareholders
hereby covenant and agree to sell, assign and transfer to Catalyst, and Catalyst
hereby covenants and agrees to purchase from the Selling Shareholders the Common
Stock held by the Selling Shareholders.

 

2.2

Consideration

As consideration for the sale of the Company Shares by the Selling Shareholders
to Catalyst , Catalyst shall issue a Convertible Debenture in the amount of
$250,000 to the Shareholder. (Schedule 3)

 

2.3

Share Exchange Procedure and Representations

The Selling Shareholder shall deliver the Company Shares to Catalyst duly
endorsed and duly executed and endorsed in blank (or accompanied by duly
executed stock power duly endorsed in blank), in each case in proper form for
transfer, with signatures guaranteed, and, if applicable, with all stock
transfer and any other required documentary stamps affixed thereto and with
appropriate instructions to allow the transfer agent to issue certificates for
the Catalyst Shares to the holder thereof.

 

2.4

Operations Pending Closing

In order to ensure the continued operations of the Company and to insure the
ongoing business operations of the Company, immediately upon execution of this
Agreement, Catalyst shall have the right, but not the obligation, to designate
the chief financial officer and a director of the Company. Said designee shall
have the rights to manage the Company’s financial operations, contractual
commitments, funding and banking requirements.

 

2.5

Closing Date

The Closing will take place, subject to the terms and conditions of this
Agreement, on the Closing Date.

3.

REPRESENTATIONS AND WARRANTIES OF COMPANY AND THE SELLING SHAREHOLDER

As of the Closing, Company and the Selling Shareholder, jointly and severally,
represent and warrant to Catalyst, and acknowledge that Catalyst is relying upon
such representations and warranties, in connection with the execution, delivery
and performance of this Agreement, notwithstanding any investigation made by or
on behalf of Catalyst, as follows:

- 3 -

--------------------------------------------------------------------------------




 

3.1

Organization and Good Standing

Company is a corporation duly organized, validly existing and in good standing
under the laws of the state of Florida and has the requisite corporate Company
and authority to own, lease and to carry on its business as now being conducted.
Company is duly qualified to do business and is in good standing as a
corporation in each of the jurisdictions in which Company owns property, leases
property, does business, or is otherwise required to do so, where the failure to
be so qualified would have a material adverse effect on the business of Company
taken as a whole.

 

3.2

Authority

Company has all requisite corporate Company and authority to execute and deliver
this Agreement and any other document contemplated by this Agreement
(collectively, the “Company Documents”) to be signed by Company and to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of each of the Company Documents by Company
and the consummation of the transactions contemplated hereby have been duly
authorized by Company’s board of directors. No other corporate or shareholder
proceedings on the part of Company is necessary to authorize such documents or
to consummate the transactions contemplated hereby. This Agreement has been, and
the other Company Documents when executed and delivered by Company as
contemplated by this Agreement will be, duly executed and delivered by Company
and this Agreement is, and the other Company Documents when executed and
delivered by Company as contemplated hereby will be, valid and binding
obligations of Company enforceable in accordance with their respective terms
except:

 

(a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

 

(b)

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 

(c)

as limited by public policy.

 

3.3

Capitalization of Company

As of the date of this Agreement, and as of the Closing Date, all of the issued
and outstanding shares of the Company’s Common Stock or other securities of
Company will have been duly authorized, are validly issued, were not issued in
violation of any pre-emptive rights and are fully paid and non-assessable, are
not subject to pre-emptive rights and were issued in full compliance with the
laws of the state of Florida. There are no agreements purporting to restrict the
transfer of the Company Shares, no voting agreements, shareholders’ agreements,
voting trusts, or other arrangements restricting or affecting the voting of the
Company Shares. Except as set forth on Schedule 1, there are, and will not be at
Closing, any equity securities issued or issuable or other securities which can
be converted into any class of equity securities of Company.

 

3.4

Title and Authority of Selling Shareholders

Each of the Selling Shareholders is and will be as of the Closing, the
registered and beneficial owner of and will have good and marketable title to
the Company Shares held by it and will hold such free and clear of all liens,
charges and encumbrances whatsoever; and such Company Shares held by such
Selling Shareholders have been duly and validly issued and are outstanding as
fully paid and non-assessable equity shares in the capital of Company. Each of
the Selling Shareholders has due and sufficient right and authority to enter
into this Agreement on the terms and conditions herein set forth and to transfer
the registered, legal and beneficial title and ownership of the Company Shares
held by it.

- 4 -

--------------------------------------------------------------------------------




 

3.5

Shareholders of Company

As of the Closing Date, Schedule 1 will contain a true and complete list of the
Selling Shareholders and the number of Company Shares owned by the Selling
Shareholders. There are no other shareholders, warrant holders or option holders
of Company. There is no person or entity entitled to receive any equity
securities, warrants, options or other instruments that may be converted into
equity securities of Company and that there are no outstanding options, warrants
or other securities as of the date hereof and as of the Closing Date.

Each of the Selling Shareholders is either an accredited or sophisticated
investor. Each of the Selling Shareholders has received satisfactory answers to
any questions submitted to Catalyst. Each of the Selling Shareholders has
reviewed the Catalyst filings as submitted to the United States Securities and
Exchange Commission. Each Selling Shareholder has had the opportunity to have
this Agreement reviewed by legal counsel.

 

3.6

Corporate Records of Company

The corporate records of Company, as required to be maintained by it pursuant to
all applicable laws, are accurate, complete and current in all material
respects, and the minute book of Company is, in all material respects, correct
and contains all records required by all applicable laws, as applicable, in
regards to all proceedings, consents, actions and meetings of the shareholders
and the board of directors of Company.

 

3.7

Non-Contravention

Neither the execution, delivery and performance of this Agreement, nor the
consummation of the Transaction, will:

 

(a)

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Company or any of its subsidiaries under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Company
or any of its subsidiaries, or any of their respective material property or
assets;

 

(b)

violate any provision of the Constitution, Articles of Incorporation or bylaws
of Company, any of its subsidiaries (if applicable) or any applicable laws; or

 

(c)

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Company, any of its
subsidiaries or any of their respective material property or assets.

- 5 -

--------------------------------------------------------------------------------




 

(d)

Until the Closing Date no officer, director, affiliate or principal shareholder
of the Company will solicit or entertain offers for the possible sale,
acquisition, merger or similar transaction in connection with the operations of
the Company’s business or assets.

 

3.8

Actions and Proceedings

There is no basis for and there is no action, suit, judgment, claim, demand or
proceeding outstanding or pending, or threatened against or affecting Company,
any pr existing entity or which involves any of the business, or the properties
or assets of the Company.

 

3.9

Compliance

 

(a)

The Company is in compliance with, is not in default or violation in any
material respect under, and has not been charged with or received any notice at
any time of any material violation of any statute, law, ordinance, regulation,
rule, decree or other applicable regulation to the business or operations of
Company;

 

(b)

The Company is not subject to any judgment, order or decree entered in any
lawsuit or proceeding applicable to its business and operations that would
constitute a Company Material Adverse Effect; and

 

(c)

Company has duly filed all reports and returns required to be filed by it with
governmental authorities and has obtained all governmental permits and other
governmental consents, except as may be required after the execution of this
Agreement. All of such permits and consents are in full force and effect, and no
proceedings for the suspension or cancellation of any of them, and no
investigation relating to any of them, is pending or to the best knowledge of
Company, threatened, and none of them will be adversely affected by the
consummation of the Transaction; and

 

(d)

Company has operated in compliance with all laws, rules, statutes, ordinances,
orders and regulations applicable to its business. Company has not received any
notice of any violation thereof, nor is Company aware of any valid basis
therefore.

 

3.10

Filings, Consents and Approvals

No filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or governmental body or authority or other
person or entity is necessary for the consummation by Company or the Selling
Shareholders of the Transaction contemplated by this Agreement or to enable
Catalyst to continue to conduct Company’s business after the Closing Date in a
manner which is consistent with that in which the business is presently
conducted.

 

3.11

Financial Representations

The consolidated audited balance sheets for Company (and/or any predecessor
entity) for its last two fiscal (the “Company Accounting Date”), together with
related statements of income, cash flows, and changes in shareholder’s equity
for such fiscal years and interim period then ended (collectively, the “Company
Financial Statements”) to be supplied on or before the Closing Date will be:

- 6 -

--------------------------------------------------------------------------------




 

(A)  

in accordance with the books and records of Company;

 

(B)  

present fairly the financial condition of Company as of the respective dates
indicated and the results of operations for such periods; and

 

(C)  

will have been prepared in accordance with U.S. GAAP.

The Company has not received any advice or notification from its independent
certified public accountants that Company has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Company Financial Statements or the books and records of Company, any
properties, assets, Liabilities, revenues, or expenses. The books, records, and
accounts of Company accurately and fairly reflect, in reasonable detail, the
assets, and Liabilities of Company. Company has not engaged in any transaction,
maintained any bank account, or used any funds of Company, except for
transactions, bank accounts, and funds which have been and are reflected in the
normally maintained books and records of Company.

 

3.12

Absence of Undisclosed Liabilities

At Closing the Company will not have any material Liabilities or obligations
either direct or indirect, matured or unmatured, absolute, contingent or
otherwise that exceed $1,000, which:

 

(b)

did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Catalyst; or

 

(c)

have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since the date of the last Company Financial Statements

 

3.13

Tax Matters

 

(a)

As of the date hereof:

 

(i)

Company has timely filed all tax returns in connection with any Taxes which are
required to be filed on or prior to the date hereof, taking into account any
extensions of the filing deadlines which have been validly granted to Company,
and

 

(ii)

all such returns are true and correct in all material respects;

 

(b)

Company has paid, all taxes that have become or are due with respect to any
period ended on or prior to the date hereof, and has established an adequate
reserve therefore on its balance sheets for those Taxes not yet due and payable,
except for any Taxes the non-payment of which will not have a Company Material
Adverse Effect;

- 7 -

--------------------------------------------------------------------------------




 

(c)

Company is not presently under or has not received notice of, any contemplated
investigation or audit by regulatory or governmental agency of body or any
foreign or state taxing authority concerning any fiscal year or period ended
prior to the date hereof;

 

(d)

all Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency;
and

 

(e)

to the best knowledge of Company, the Company Financial Statements contain full
provision for all Taxes including any deferred Taxes that may be assessed to
Company for the accounting period ended on the Company Accounting Date or for
any prior period in respect of any transaction, event or omission occurring, or
any profit earned, on or prior to the Company Accounting Date or for any profit
earned by Company on or prior to the Company Accounting Date or for which
Company is accountable up to such date and all contingent Liabilities for Taxes
have been provided for or disclosed in the Company Financial Statements.

 

3.14

Absence of Changes

Since the Company Accounting Date, Company has not:

 

(a)

incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

 

(b)

sold, encumbered, assigned or transferred any material fixed assets or
properties except for ordinary course business transactions consistent with past
practice;

 

(c)

created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Company or its subsidiaries to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

 

(d)

made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

 

(e)

declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

 

(f)

suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

- 8 -

--------------------------------------------------------------------------------




 

(g)

suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

 

(h)

received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

 

(i)

made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $500;

 

(j)

other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

 

(k)

entered into any transaction other than in the ordinary course of business
consistent with past practice; or

 

(l)

agreed, whether in writing or orally, to do any of the foregoing.

 

3.15

Absence of Certain Changes or Events

Since the date of the financial statements or audited financial statements,
there will not have been:

 

(a)

any material change in the financial condition of Company; or

 

(b)

any material change by Company in its accounting methods, principles or
practices.

 

3.16

Personal and Property

All assets owned or controlled by the Selling Shareholder in connection with or
related to the operation of Real Estate Promotions, a sole proprietorship
operated by the Selling Shareholder (the “Sole Proprietorship”) have been
transferred to Real Estate Promotional Services, Inc. The Selling Shareholder on
the request of Catalyst, shall at any time following the Closing Date and
without the payment of additional consideration execute any and all documents
required to transfer any assets previously owned by the Selling Shareholder in
connection with the operations of the Sole Proprietorship.

The Company possesses, and has good and marketable title of all property
necessary for the continued operation of the business of Company as presently
conducted and as represented to Catalyst. All such property is used in the
business of Company. All such property is in reasonably good operating condition
(normal wear and tear excepted), and is reasonably fit for the purposes for
which such property is presently used. All material equipment, furniture,
fixtures and other tangible personal property and assets owned or leased by
Company is owned by Company free and clear of all liens, security interests,
charges, encumbrances, and other adverse claims, except as set forth herein:

- 9 -

--------------------------------------------------------------------------------




There are no outstanding agreements or options to acquire or purchase the
Company project, or any interest in or any portion thereof and no person, firm
or corporation has any proprietary or possessory or royalty interest in Company
other than Company

All assets are owned free and clear of all Liens, defects in title and third
party interests other.

 

3.18

Intellectual Property

 

(a)

Intellectual Property Assets

Company owns or holds an interest in all intellectual property assets necessary
for the operation of the business of Company as it is currently conducted
(collectively, the “Intellectual Property Assets”), including:

 

(1)

all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);

 

(2)

all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

 

(3)

all copyrights in both published works and unpublished works (collectively, the
“Copyrights”); and

 

(4)

all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by Company as licensee or licensor
(collectively, the “Trade Secrets”).

 

(b)

Intellectual Property and Know-How Necessary for the Business

Company is the owner of all right, title, and interest in and to each of the
Intellectual Property Assets, free and clear of all liens, security interests,
charges, encumbrances, and other adverse claims, and has the right to use
without payment to a third party of all the Intellectual Property Assets. All
former and current employees and contractors of Company have executed written
contracts, agreements or other undertakings with Company that assign all rights
to any inventions, improvements, discoveries, or information relating to the
business of Company. No employee, director, officer or shareholder of Company
owns directly or indirectly in whole or in part, any Intellectual Property Asset
which Company is presently using or which is necessary for the conduct of its
business. To the best knowledge of Company, no employee or contractor of Company
has entered into any contract or agreement that restricts or limits in any way
the scope or type of work in which the employee may be engaged or requires the
employee to transfer, assign, or disclose information concerning his work to
anyone other than Company.

 

- 10 -

--------------------------------------------------------------------------------




Patents

Company does not hold any right, title or interest in and to any Patent and
Company has not filed any patent application with any third party. To the best
knowledge of Company, none of the products manufactured and sold, nor any
process or know-how used, by Company infringes or is alleged to infringe any
patent or other proprietary night of any other person or entity.

Trademarks

Company does not hold any right, title or interest in and to any Mark and
Company has not registered or filed any application to register any Mark with
any third party. To the best knowledge of Company, none of the Marks, if any,
used by Company infringes or is alleged to infringe any trade name, trademark,
or service mark of any third party.

Copyrights

If applicable, all registered Copyrights are currently in compliance with formal
legal requirements, are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety days after the
Closing Date. To the best knowledge of Company, no Copyright is infringed or has
been challenged or threatened in any way and none of the subject matter of any
of the Copyrights infringes or is alleged to infringe any copyright of any third
party or is a derivative work based on the work of a third party. All works
encompassed by the Copyrights have been marked with the proper copyright notice.

Trade Secrets

Company has taken all reasonable precautions to protect the secrecy,
confidentiality, and value of its Trade Secrets. Company has good title and an
absolute right to use the Trade Secrets. The Trade Secrets are not part of the
public knowledge or literature, and to the best knowledge of Company, have not
been used, divulged, or appropriated either for the benefit of any person or
entity or to the detriment of Company. No Trade Secret is subject to any adverse
claim or has been challenged or threatened in any way.

 

3.19

Insurance

The assets owned by Company are insured under various policies of general
product liability and other forms of insurance consistent with prudent business
practices. All such policies are in full force and effect in accordance with
their terms, no notice of cancellation has been received, and there is no
existing default by Company, or any event which, with the giving of notice, the
lapse of time or both, would constitute a default thereunder. All premiums to
date have been paid in full.

 

3.20

Employees and Consultants

All employees and consultants of Company have been paid all salaries, wages,
income and any other sum due and owing to them by Company, as at the end of the
most recent completed pay period. Company is not aware of any labor conflict
with any employees that might reasonably be expected to have a Company Material
Adverse Effect. To the best knowledge of Company, no employee of Company is in
violation of any term of any employment contract, non-disclosure agreement,
non-competition agreement or any other contract or agreement relating to the
relationship of such employee with Company or any other nature of the business
conducted or to be conducted by Company.

- 11 -

--------------------------------------------------------------------------------




At the Closing, the Company shall not be required to retain any current
employees and all outstanding employment obligations or any agreements with
consultants may be terminated at closing.

 

3.20

Real Property

Company does not own any real property. Each of the leases, subleases, claims or
other real property interests (collectively, the “Leases”) to which Company is a
party or is bound is legal, valid, binding, enforceable and in full force and
effect in all material respects. All rental and other payments required to be
paid by Company pursuant to any such Leases have been duly paid and no event has
occurred which, upon the passing of time, the giving of notice, or both, would
constitute a breach or default by any party under any of the Leases. The Leases
will continue to be legal, valid, binding, enforceable and in full force and
effect on identical terms following the Closing Date. Company has not assigned,
transferred, conveyed, mortgaged, deeded in trust, or encumbered any interest in
the Leases or the leasehold property pursuant thereto.

 

3.21

Material Contracts and Transactions

Each Contract to which the Company is bound is in full force and effect, and
there exists no material breach or violation of or default by Company under any
Contract, or any event that with notice or the lapse of time, or both, will
create a material breach or violation thereof or default under any Contract by
Company. The continuation, validity, and effectiveness of each Contract will in
no way be affected by the consummation of the Transaction contemplated by this
Agreement. There exists no actual or threatened termination, cancellation, or
limitation of, or any amendment, modification, or change to any Contract.

 

3.22

Certain Transactions

Company is not a guarantor or indemnitor of any indebtedness of any third party,
including any person, firm or corporation.

 

3.23

Completeness of Disclosure

No representation or warranty by Company or any Selling Shareholder in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Catalyst pursuant hereto contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading.

 

3.24

Resale Restrictions and Investment Intent.

The Selling Shareholders acknowledge and agree that the Convertible Debenture to
be issued by Catalyst and any Catalyst Shares to be issued on the conversion of
the Convertible Debenture are being issued for investment purposes only pursuant
to an exemption from the prospectus and registration requirements of the
Securities Act. As required by applicable securities law, the Selling
Shareholders agree to abide by all applicable resale restrictions and hold
periods imposed by all applicable securities legislation. All certificates
representing the Catalyst Convertible Debenture or the shares of Common Stock to
be issued upon the conversion of the Convertible Debenture will be endorsed with
a restrictive legend similar in form and substance to the following:

- 12 -

--------------------------------------------------------------------------------




“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”

4.

REPRESENTATIONS AND WARRANTIES OF CATALYST

As of the Closing, Catalyst represent and warrant to Company and the Selling
Shareholders and acknowledge that Company and the Selling Shareholders are
relying upon such representations and warranties in connection with the
execution, delivery and performance of this Agreement, notwithstanding any
investigation made by or on behalf of Company or the Selling Shareholders, as
follows:

 

4.1

Organization and Good Standing

Catalyst is a corporation duly incorporated, organized, validly existing and in
good standing under the laws of the state of Delaware. Catalyst has all
requisite corporate authority to own, lease and to carry on its business as now
being conducted.

 

4.2

Authority

Catalyst has all requisite corporate Company and authority to execute and
deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Catalyst Documents”) to be signed by each and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of the Catalyst Documents by each and the
consummation by each of the transactions contemplated hereby have been duly
authorized by board of directors and no other corporate or shareholder
proceedings on the part of either corporation is necessary to authorize such
documents or to consummate the transactions contemplated hereby. This Agreement
has been, and the other Catalyst Documents when executed and delivered by
Catalyst as contemplated by this Agreement will be, duly executed and delivered
by Catalyst and this Agreement is, and the other Catalyst Documents when
executed and delivered by Catalyst, as contemplated hereby will be, valid and
binding obligations of Catalyst enforceable in accordance with their respective
terms, except:

- 13 -

--------------------------------------------------------------------------------




 

(a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

 

(b)

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

 

(c)

as limited by public policy.

 

4.3

Capitalization of Catalyst

As of the date of this Agreement and as of the Closing Date, all of the issued
and outstanding shares of Catalyst will be duly authorized, are validly issued,
were not issued in violation of any pre-emptive rights and are fully paid and
non-assessable, are not subject to pre-emptive rights and were issued in full
compliance with all federal, state, and local laws, rules and regulations.

 

4.4

Corporate books and records

The corporate records of Catalyst, as required to be maintained by it pursuant
to the laws of the State of Delaware, are accurate, complete and current in all
material respects, and the minute book of Catalyst is, in all material respects,
correct and contains all material records required by the law of the State of
Delaware in regards to all proceedings, consents, actions and meetings of the
shareholders and the board of directors of Catalyst.

 

4.5

Non-Contravention

Neither the execution, delivery and performance of this Agreement, nor the
consummation of the Transaction, will:

(A)      conflict with, result in a violation of, cause a default under (with or
without notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Catalyst under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Catalyst or any of its material property or
assets;

(B)      violate any provision of the applicable incorporation or charter
documents of Catalyst; or

(C)      violate any order, writ, injunction, decree, statute, rule, or
regulation of any court or governmental or regulatory authority applicable to
Catalyst or any of its material property or assets.

 

4.6

Actions and Proceedings

To the best knowledge of Catalyst, there is no claim, charge, arbitration,
grievance, action, suit, investigation or proceeding by or before any court,
arbiter, administrative agency or other governmental authority now pending or,
to the best knowledge of Catalyst, threatened against Catalyst which involves
any of the business, or the properties or assets of Catalyst that, if adversely
resolved or determined, would have a material adverse effect on the business,
operations, assets, properties, prospects or conditions of Catalyst taken as a
whole (a “Catalyst Material Adverse Effect”). There is no reasonable basis for
any claim or action that, based upon the likelihood of its being asserted and
its success if asserted, would have such a Catalyst Material Adverse Effect.

- 14 -

--------------------------------------------------------------------------------




 

4.7

Compliance

(A)       To the best knowledge of Catalyst, Catalyst is in compliance with, is
not in default or violation in any material respect under, and has not been
charged with or received any notice at any time of any material violation of any
statute, law, ordinance, regulation, rule, decree or other applicable regulation
to the business or operations of Catalyst;

(B)       To the best knowledge of Catalyst, Catalyst is not subject to any
judgment, order or decree entered in any lawsuit or proceeding applicable to its
business and operations that would constitute a Catalyst Material Adverse
Effect; and

(C)       Catalyst has operated in material compliance with all laws, rules,
statutes, ordinances, orders and regulations applicable to its business.
Catalyst has not received any notice of any violation thereof, nor is Catalyst
aware of any valid basis therefore.

 

4.8

Filings, Consents and Approvals

No filing or registration with, no notice to and no permit, authorization,
consent, or approval of any public or governmental body or authority or other
person or entity is necessary for the consummation by Catalyst of the
Transaction contemplated by this Agreement to continue to conduct its business
after the Closing Date in a manner which is consistent with that in which it is
presently conducted.

 

4.09

SEC Filings

Catalyst has furnished or made available to Company and the Selling Shareholders
a true and complete copy of each report, schedule, registration statement and
proxy statement filed by Catalyst with the SEC (collectively, and as such
documents have since the time of their filing been amended, the “Catalyst SEC
Documents”). As of their respective dates, the Catalyst SEC Documents complied
in all material respects with the requirements of the Securities Act, or the
Exchange Act, as the case may be, and the rules and regulations of the SEC
thereunder applicable to such Catalyst SEC Documents. Financial Representations

Included with the Catalyst SEC Documents are true, correct, and complete copies
of the financial statements of Catalyst (the “Catalyst Accounting Date”),
together with related statements of income, cash flows, and changes in
shareholder’s equity for the fiscal year and interim period then ended
(collectively, the “Catalyst Financial Statements”). The Catalyst Financial
Statements:

 

(a)  

are in accordance with the books and records of Catalyst;

(b)      present fairly the financial condition of Catalyst as of the respective
dates indicated and the results of operations for such periods; and

- 15 -

--------------------------------------------------------------------------------




 

(c)  

have been prepared in accordance with GAAP.

Catalyst has not received any advice or notification from its independent
certified public accountants that Catalyst has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Catalyst Financial Statements or the books and records of Catalyst, any
properties, assets, Liabilities, revenues, or expenses. The books, records, and
accounts of Catalyst accurately and fairly reflect, in reasonable detail, the
assets, and Liabilities of Catalyst. Catalyst has not engaged in any
transaction, maintained any bank account, or used any funds of Catalyst, except
for transactions, bank accounts, and funds which have been and are reflected in
the normally maintained books and records of Catalyst.

 

4.11

Absence of Undisclosed Liabilities

As of the date of the financial statements, Catalyst has no material Liabilities
or obligations either direct or indirect, matured or unmatured, absolute,
contingent or otherwise, which:

(A)      are not set forth in the Catalyst Financial Statements or have not
heretofore been paid or discharged;

(B)      did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Company;

(C)      have not been incurred in amounts and pursuant to practices consistent
with past business practice, in or as a result of the regular and ordinary
course of its business since the date of the last Catalyst Financial Statements;
or

(D)      have any material affect on the operations of the Company.

 

4.12

Tax Matters

As of the date hereof:

(A)      Catalyst has timely filed all tax returns in connection with any Taxes
which are required to be filed on or prior to the date hereof, taking into
account any extensions of the filing deadlines which have been validly granted
to them, and

(B)      All such returns are true and correct in all material respects;

(C)      Catalyst has paid all Taxes that have become or are due with respect to
any period ended on or prior to the date hereof;

(D)      Catalyst is not presently under and has not received notice of, any
contemplated investigation or audit by the Internal Revenue Service or any
foreign or state taxing authority concerning any fiscal year or period ended
prior to the date hereof;

(E)      All Taxes required to be withheld on or prior to the date hereof from
employees for income Taxes, social security Taxes, unemployment Taxes and other
similar withholding Taxes have been properly withheld and, if required on or
prior to the date hereof, have been deposited with the appropriate governmental
agency; and

- 16 -

--------------------------------------------------------------------------------




(F)      To the best knowledge of Catalyst, the Catalyst Financial Statements
contain full provision for all Taxes including any deferred Taxes that may be
assessed to Catalyst for the accounting period ended on the Catalyst Accounting
Date or for any prior period in respect of any transaction, event or omission
occurring, or any profit earned, on or prior to the Catalyst Accounting Date or
for any profit earned by Catalyst on or prior to the Catalyst Accounting Date or
for which Catalyst is accountable up to such date and all contingent Liabilities
for Taxes have been provided for or disclosed in the Catalyst Financial
Statements.

 

4.13

Personal Property

There are no material equipment, furniture, fixtures and other tangible personal
property and assets owned or leased by Catalyst, except as disclosed in the
Catalyst SEC Documents.

5.

CLOSING CONDITIONS

 

5.1

Conditions Precedent to Closing by Catalyst

The obligation of Catalyst to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth herein on a date
mutually agreed upon by the parties hereto in writing. The Closing of the
Transaction contemplated by this Agreement will be deemed to mean a waiver of
all conditions to Closing. These conditions precedent are for the benefit of
Catalyst and may be waived by Catalyst in its sole discretion.

 

(a)

Representations and Warranties

The representations and warranties of Company and the Selling Shareholders set
forth in this Agreement will be true, correct and complete in all respects as of
the Closing Date, as though made on and as of the Closing Date and Company will
have delivered to Catalyst a certificate dated as of the Closing Date, to the
effect that the representations and warranties made by Company in this Agreement
are true and correct.

 

(b)

Performance

All of the covenants and obligations that Company and the Selling Shareholders
are required to perform or to comply with pursuant to this Agreement at or prior
to the Closing must have been performed and complied with in all material
respects.

 

(c)

Transaction Documents

This Agreement, the Company Documents, the Company Financial Statements and all
other documents necessary or reasonably required to consummate the Transaction,
all in form and substance reasonably satisfactory to Catalyst, will have been
executed and delivered to Catalyst.

- 17 -

--------------------------------------------------------------------------------




 

(d)

Third Party Consents

Catalyst will have received from Company duly executed copies of any required
third-party consents, permits, authorizations and approvals of any public,
regulatory or governmental body or authority or person or entity contemplated by
this Agreement (if any), in the form and substance reasonably satisfactory to
Catalyst.

 

(e)

No Material Adverse Change

No Company Material Adverse Effect will have occurred since the date of this
Agreement.

 

(f)

No Action

(1)      No suit, action, or proceeding will be pending or threatened which
would:

(2)      prevent the consummation of any of the transactions contemplated by
this Agreement; or

(3)      cause the Transaction to be rescinded following consummation.

 

(g)

Delivery of Financial Statements

Company will have delivered to Catalyst the Company Financial Statements within
the time frame prescribed by this Agreement, which will include the audited
financial statements as required by the Securities and Exchange Commission in
connection with the closing of this transaction. The financial statements shall
be prepared in accordance with GAAP and audited by an independent auditor
registered with the Public Company Accounting Oversight Board in the United
States.

 

(h)

Due Diligence Review of Financial Statements

Catalyst and its accountants will be reasonably satisfied with their due
diligence investigation and review of the Company Financial Statements.

 

5.2

Conditions Precedent to Closing by Company

The obligation of Company and the Selling Shareholders to consummate the
Transaction is subject to the satisfaction or written waiver of the conditions
set forth below by a date mutually agreed upon by the parties. The Closing of
the Transaction will be deemed to mean a waiver of all conditions to Closing.
These conditions precedent are for the benefit of Company and the Selling
Shareholders and may be waived by Company and the Selling Shareholders in their
discretion.

- 18 -

--------------------------------------------------------------------------------




 

(a)

Representations and Warranties

The representations and warranties of Catalyst set forth in this Agreement will
be true, correct and complete in all respects as of the Closing Date, as though
made on and as of the Closing Date and Catalyst will have delivered to Company a
certificate dated the Closing Date, to the effect that the representations and
warranties made by Catalyst in this Agreement are true and correct.

 

(b)

Performance

All of the covenants and obligations that Catalyst are required to perform or to
comply with pursuant to this Agreement at or prior to the Closing must have been
performed and complied with in all material respects. Catalyst must have
delivered each of the documents required to be delivered by it pursuant to this
Agreement.

 

(c)

Transaction Documents

This Agreement, the Catalyst Documents and all other documents necessary or
reasonably required to consummate the Transaction, all in form and substance
reasonably satisfactory to Company, will have been executed and delivered by
Catalyst.

 

(d)

No Material Adverse Change

No Catalyst Material Adverse Effect will have occurred since the date of this
Agreement.

6.

ADDITIONAL COVENANTS OF THE PARTIES

 

6.1

Notification of Financial Liabilities

Company will immediately notify Catalyst if Company receives any advice or
notification from its independent certified public accounts that Company has
used any improper accounting practice that would have the effect of not
reflecting or incorrectly reflecting in the books, records, and accounts of
Company, any properties, assets, Liabilities, revenues, or expenses.
Notwithstanding any statement to the contrary in this Agreement, this covenant
will survive Closing and continue in full force and effect.

 

6.2

Access and Investigation

Between the date of this Agreement and the Closing Date, Company, on the one
hand, and Catalyst, on the other hand, will, and will cause each of their
respective representatives to:

- 19 -

--------------------------------------------------------------------------------




(1)        afford the other and its representatives full and free access to its
personnel, properties, assets, contracts, books and records, and other documents
and data;

(2)        furnish the other and its representatives with copies of all such
contracts, books and records, and other existing documents and data as required
by this Agreement and as the other may otherwise reasonably request; and

(3)        furnish the other and its representatives with such additional
financial, operating, and other data and information as the other may reasonably
request.

All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to co-operate with the other
party and its representatives in connection with such investigations.

 

6.3

Confidentiality

All information regarding the business of Company including, without limitation,
financial information that Company provides to Catalyst during the Catalyst due
diligence investigation of Company will be kept in strict confidence by Catalyst
and will not be used (except in connection with due diligence), dealt with,
exploited or commercialized by Catalyst or disclosed to any third party (other
than the Catalyst professional accounting and legal advisors) without the prior
written consent of Company. If the Transaction contemplated by this Agreement
does not proceed for any reason, then upon receipt of a written request from
Company, Catalyst will immediately return to Company (or as directed by Company)
any information received regarding Company’s business. Likewise, all information
regarding the business of Catalyst including, without limitation, financial
information that Catalyst provides to Company during its due diligence
investigation of Catalyst will be kept in strict confidence by Company and will
not be used (except in connection with due diligence), dealt with, exploited or
commercialized by Company or disclosed to any third party (other than Company’s
professional accounting and legal advisors) without the prior written consent of
Catalyst. If the Transaction contemplated by this Agreement does not proceed for
any reason, then upon receipt of a written request from Catalyst, Company will
immediately return to Catalyst (or as directed by Catalyst) any information
received regarding Catalyst’s business.

 

6.4

Notification

Between the date of this Agreement and the Closing Date, each of the parties to
this Agreement will promptly notify the other parties in writing if it becomes
aware of any fact or condition that causes or constitutes a material breach of
any of its representations and warranties as of the date of this Agreement, if
it becomes aware of the occurrence after the date of this Agreement of any fact
or condition that would cause or constitute a material breach of any such
representation or warranty had such representation or warranty been made as of
the time of occurrence or discovery of such fact or condition. Should any such
fact or condition require any change in the Schedules relating to such party,
such party will promptly deliver to the other parties a supplement to the
Schedules specifying such change. During the same period, each party will
promptly notify the other parties of the occurrence of any material breach of
any of its covenants in this Agreement or of the occurrence of any event that
may make the satisfaction of such conditions impossible or unlikely.

- 20 -

--------------------------------------------------------------------------------




 

6.5

Exclusivity

Until such time, if any, as this Agreement is terminated pursuant to this
Agreement, Company and Catalyst will not, directly or indirectly, solicit,
initiate, entertain or accept any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any unsolicited inquiries or proposals from, any person or entity relating to
any transaction involving the sale of the business or assets (other than in the
ordinary course of business), or any of the capital stock of Company or
Catalyst, as applicable, or any merger, consolidation, business combination, or
similar transaction other than as contemplated by this Agreement.

 

6.6

Conduct of Company and Catalyst Business Prior to Closing

From the date of this Agreement to the Closing Date, and except to the extent
that Catalyst otherwise consents in writing, Company will operate its business
substantially as presently operated and only in the ordinary course and in
compliance with all applicable laws, and use its best efforts to preserve intact
its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it. Likewise, from the
date of this Agreement to the Closing Date, and except to the extent that
Company otherwise consents in writing, Catalyst will operate its business
substantially as presently operated and only in the ordinary course and in
compliance with all applicable laws, and use its best efforts to preserve intact
its good reputation and present business organization and to preserve its
relationships with persons having business dealings with it.

Notwithstanding anything else contained herein to the contrary, in the event
that the transaction does not close, neither the Company nor Catalyst nor any
officer or director of each, shall be liable to the other for any action taken
prior to Closing.

 

6.7

Certain Acts Prohibited – Company

Except as expressly contemplated by this Agreement or for purposes in
furtherance of this Agreement, between the date of this Agreement and the
Closing Date, Company will not, without the prior written consent of Catalyst:

 

(1)  

amend its Articles of Incorporation or other incorporation documents;

(2)      incur any liability or obligation other than in the ordinary course of
business or encumber or permit the encumbrance of any properties or assets of
Company except in the ordinary course of business;

(3)      dispose of or contract to dispose of any Company property or assets,
including the Intellectual Property Assets, except in the ordinary course of
business consistent with past practice;

(4)      issue, deliver, sell, pledge or otherwise encumber or subject to any
lien any shares of the Company Common Stock, or any rights, warrants or options
to acquire, any such shares, voting securities or convertible securities;

(5)      declare, set aside or pay any dividends on, or make any other
distributions in respect of the Company Common Stock, or

- 21 -

--------------------------------------------------------------------------------




(6)      split, combine or reclassify any Company Common Stock or issue or
authorize the issuance of any other securities in respect of, in lieu of or in
substitution for shares of Company Common Stock; or

(7)      not materially increase benefits or compensation expenses of Company,
other than as contemplated by the terms of any employment agreement in existence
on the date of this Agreement, increase the cash compensation of any director,
executive officer or other key employee or pay any benefit or amount not
required by a plan or arrangement as in effect on the date of this Agreement to
any such person.

 

6.8

Certain Acts Prohibited – Catalyst

Except as expressly contemplated by this Agreement, between the date of this
Agreement and the Closing Date, Catalyst will not, without the prior written
consent of Company:

(1)      dispose of or contract to dispose of any Catalyst property or assets
except in the ordinary course of business consistent with past practice;

(2)      declare, set aside or pay any dividends on, or make any other
distributions in respect of the Catalyst Common Stock; or

(3)      materially increase benefits or compensation expenses of Catalyst,
increase the cash compensation of any director, executive officer or other key
employee or pay any benefit or amount to any such person.

 

6.9

Public Announcements

Catalyst and Company each agree that they will not release or issue any reports
or statements or make any public announcements relating to this Agreement or the
Transaction contemplated herein without the prior written consent of the other
party, except as may be required by the disclosure obligation imposed on
Catalyst or Company or their respective affiliates under rules or regulations of
any stock exchange or laws of any jurisdiction.

7.

CLOSING

7.1       The Closing shall take place on the Closing Date at the offices of
Catalyst or at such other location as agreed to by the parties.

 

7.2

Closing Deliveries of Company and the Selling Shareholders

(1)      At Closing, Company and the Selling Shareholders will deliver or cause
to be delivered the following, fully executed and in the form and substance
reasonably satisfactory to Catalyst:

(2)      copies of all resolutions and/or consent actions adopted by or on
behalf of the board of directors of Company evidencing approval of this
Agreement and the Transaction;

(3)      if any of the Selling Shareholders appoint any person, by Company of
attorney or equivalent, to execute this Agreement or any other agreement,
document, instrument or certificate contemplated by this agreement, on behalf of
the Selling Shareholder, a valid and binding Company of attorney or equivalent
from such Selling Shareholder;

- 22 -

--------------------------------------------------------------------------------




(4)      share certificates representing the Company Shares if such have been
issued;

(5)      certificates and other documents required by this Agreement; and

(6)      the Company Documents, the Company Financial Statements and any other
necessary documents, each duly executed by Company, as required to give effect
to the Transaction.

 

7.3

Closing Deliveries of Catalyst

At Closing, Catalyst will deliver or cause to be delivered the following, fully
executed and in the form and substance reasonably satisfactory to Company:

(1)      copies of all resolutions and/or consent actions adopted by or on
behalf of the board of directors of Catalyst evidencing approval of this
Agreement and the Transaction;

(2)      the Convertible Debenture

8.

TERMINATION

 

8.1

Termination

This Agreement may be terminated at any time prior to the Closing Date
contemplated hereby by:

(A)      mutual agreement of Catalyst and Company;

(B)      Catalyst, if there has been a material breach by Company or any of the
Selling Shareholders of any material representation, warranty, covenant or
agreement set forth in this Agreement on the part of Company or the Selling
Shareholders that is not cured, to the reasonable satisfaction of Catalyst,
within ten business days after notice of such breach is given by Catalyst
(except that no cure period will be provided for a breach by Company or the
Selling Shareholders that by its nature cannot be cured);

(C)      Company, if there has been a material breach by Catalyst of any
material representation, warranty, covenant or agreement set forth in this
Agreement on the part of Catalyst that is not cured by the breaching party, to
the reasonable satisfaction of Company, within ten business days after notice of
such breach is given by Company (except that no cure period will be provided for
a breach by Catalyst that by its nature cannot be cured); or

(D)      Catalyst or Company if any permanent injunction or other order of a
governmental entity of competent authority preventing the consummation of the
Transaction contemplated by this Agreement has become final and non-appealable.

- 23 -

--------------------------------------------------------------------------------




 

8.2

Effect of Termination

In the event of the termination of this Agreement, , this Agreement will be of
no further force or effect, provided, however, that no termination of this
Agreement will relieve any party of liability for any breaches of this Agreement
that are based on a wrongful refusal or failure to perform any obligations.

9.

INDEMNIFICATION, REMEDIES, SURVIVAL

 

9.1

Certain Definitions

For the purposes of this Article 9 the terms “Loss” and “Losses” mean any and
all demands, claims, actions or causes of action, assessments, losses, damages,
Liabilities, costs, and expenses, including without limitation, interest,
penalties, fines and reasonable attorneys, accountants and other professional
fees and expenses, but excluding any indirect, consequential or punitive damages
suffered by Catalyst or Company including damages for lost profits or lost
business opportunities.

 

9.2

Agreement of Company to Indemnify

Company will indemnify, defend, and hold harmless, to the full extent of the
law, Catalyst and its shareholders from, against, and in respect of any and all
Losses asserted against, relating to, imposed upon, or incurred by Catalyst and
its shareholders by reason of, resulting from, based upon or arising out of:

(A)      the breach by Company of any representation or warranty of Company
contained in or made pursuant to this Agreement, any Company Document or any
certificate or other instrument delivered pursuant to this Agreement; or

(B)      the breach or partial breach by Company of any covenant or agreement of
Company made in or pursuant to this Agreement, any Company Document or any
certificate or other instrument delivered pursuant to this Agreement.

 

9.3

Agreement of the Selling Shareholders to Indemnify and Right of Set-Off

The Selling Shareholders will indemnify, defend, and hold harmless, to the full
extent of the law, Catalyst and its shareholders from, against, and in respect
of any and all Losses asserted against, relating to, imposed upon, or incurred
by Catalyst and its shareholders by reason of, resulting from, based upon or
arising out of:

 

(A)  

any breach by the Selling Shareholders of this Agreement; or

(B)      any misstatement, misrepresentation or breach of the representations
and warranties made by the Selling Shareholders contained in or made pursuant to
the Questionnaires executed by each Selling Shareholder as part of the share
exchange procedure detailed in this Agreement.

(C)      to the extent of any breach of the warranties and representations
contained herein and by way of inclusion and not exclusion, Catalyst in its sole
and absolute discretion may offset any amounts due the Selling Shareholders
pursuant to the Convertible Debenture Agreement. On notice from Catalyst to the
selling shareholders, the amount of any liability shall be immediately offset
against any amounts due under the Convertible Debenture. Notwithstanding the
foregoing, in the event that it is determined that there is no liability or case
of action for breach, then in that event the full amount of the Convertible
Debenture shall be due the Selling Shareholders

- 24 -

--------------------------------------------------------------------------------




(D)      if following issuance of the Catalyst shares of common stock it is
determined that there is a breach of this agreement, in addition to other
remedies set forth herein, Catalyst may instruct the Company’s transfer agent to
place a stop transfer legend or notice on the Common Stock. No bond or other
security shall be required for the placement of a stop transfer order.

 

9.4

Agreement of Catalyst to Indemnify

Catalyst will indemnify, defend, and hold harmless, to the full extent of the
law, Company and the Selling Shareholders from, against, for, and in respect of
any and all Losses asserted against, relating to, imposed upon, or incurred by
Company and the Selling Shareholders by reason of, resulting from, based upon or
arising out of:

(A)      the breach by Catalyst of any representation or warranty of Catalyst
contained in or made pursuant to this Agreement, any Catalyst Document or any
certificate or other instrument delivered pursuant to this Agreement; or

(B)      the breach or partial breach by Catalyst of any covenant or agreement
of Catalyst made in or pursuant to this Agreement, any Catalyst Document or any
certificate or other instrument delivered pursuant to this Agreement.

10.

MISCELLANEOUS PROVISIONS

 

10.1

Effectiveness of Representations; Survival

Each party is entitled to rely on the representations, warranties and agreements
of each of the other parties and all such representation, warranties and
agreement will be effective regardless of any investigation that any party has
undertaken or failed to undertake. Unless otherwise stated in this Agreement,
and except for instances of fraud, the representations, warranties and
agreements will survive the Closing Date and continue in full force and effect
until three (3) years after the Closing Date.

 

10.2

Further Assurances

Each of the parties hereto will co-operate with the others and execute and
deliver to the other parties hereto such other instruments and documents and
take such other actions as may be reasonably requested from time to time by any
other party hereto as necessary to carry out, evidence, and confirm the intended
purposes of this Agreement.

 

10.3

Amendment

This Agreement may not be amended except by an instrument in writing signed by
each of the parties.

 

10.4

Expenses

Each party will bear their own costs and expenses in connection with the
execution of this Agreement. Payment for delivery of the audited financial
statements will be the responsibility of the Seller unless agreed to the
contrary in writing by all parties

- 25 -

--------------------------------------------------------------------------------




 

10.5

Entire Agreement

This Agreement, the schedules attached hereto and the other documents in
connection with this transaction contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
arrangements and understandings, both written and oral, expressed or implied,
with respect thereto. Any preceding correspondence or offers are expressly
superseded and terminated by this Agreement.

 

10.6

Notices

All notices and other communications required or permitted under this Agreement
must be in writing and will be deemed given if sent by personal delivery, faxed
with electronic confirmation of delivery, internationally-recognized express
courier or registered or certified mail (return receipt requested), postage
prepaid, to the parties at their then place of business or residence. Each party
undertakes to provide each of the other parties notice of any address.

All such notices and other communications will be deemed to have been received:

in the case of personal delivery, on the date of such delivery;

in the case of a fax or electronic mail, on the date of such delivery;

in the case of delivery by internationally-recognized express courier, on the
business day following dispatch; and

in the case of mailing, on the fifth business day following mailing.

 

10.7

Headings

The headings contained in this Agreement are for convenience purposes only and
will not affect in any way the meaning or interpretation of this Agreement.

 

10.8

Benefits

This Agreement is and will only be construed as for the benefit of or
enforceable by those persons party to this Agreement.

 

10.9

Assignment

This Agreement or the Convertible Debenture may not be assigned (except by
operation of law) by any party without the consent of the other parties.

- 26 -

--------------------------------------------------------------------------------




 

10.10

Governing Law

Governing Law. This Debenture shall be governed by, and construed in accordance
with, the laws of the State of Delaware (without giving effect to conflicts of
laws principles). With respect to any suit, action or proceedings relating to
this Debenture, the Company irrevocably submits to the exclusive jurisdiction of
the courts of located in San Jose, California, and hereby waives, to the fullest
extent permitted by applicable law, any claim that any such suit, action or
proceeding has been brought in an inconvenient forum. Subject to applicable law,
the Company agrees that final judgment against it in any legal action or
proceeding arising out of or relating to this Debenture shall be conclusive and
may be enforced in any other jurisdiction within or outside the United States by
suit on the judgment, a certified copy of which judgment shall be conclusive
evidence thereof and the amount of its indebtedness, or by such other means
provided by law.

 

10.11

Construction

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rule of strict construction
will be applied against any party.

 

10.12

Gender

All references to any party will be read with such changes in number and gender
as the context or reference requires.

 

10.13

Business Days

If the last or appointed day for the taking of any action required or the
expiration of any rights granted herein shall be a Saturday, Sunday or a legal
holiday in the State of Delaware, then such action may be taken or right may be
exercised on the next succeeding day which is not a Saturday, Sunday or such a
legal holiday.

 

10.14

Counterparts

This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties, it being understood that all parties need not sign the same
counterpart.

 

10.15

Fax Execution

This Agreement may be executed by delivery of executed signature pages by fax
and such fax execution will be effective for all purposes.

 

10.16.

Schedules and Exhibits

The schedules and exhibits are attached to this Agreement and incorporated
herein.

- 27 -

--------------------------------------------------------------------------------




THE COMPANY AND THE SELLING SHAREHOLDER WARRANT AND REPRESENT THAT EACH HAS HAD
THIS AGREEEMENT REVIEWED BY LEGAL COUNSEL AND/OR HAD THE OPPORTUNITY TO DISCUSS
THE TERMS AND CONDITIONS WITH LEGAL COUNSEL OR A PROFESSIONAL ADVSISOR.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

 

Catalyst Group Holdings Corp.

 

By:

_________________________

Authorized Signatory

By: Kenneth Green, president

 

Real Estate Promotional Services, Inc.

 

By:

_________________________

By: Jeff Crowe, president

 

Selling Shareholder

 

____________________

Jeff Crowe

 

- 28 -

--------------------------------------------------------------------------------




Schedule 1        List of Shareholders

Name

No. of Shares

Jeff Crowe

100

 

 

No other shareholders or outstanding shares

--------------------------------------------------------------------------------




Schedule 2.       Financial Statements

 

--------------------------------------------------------------------------------




Schedule 3.    Form of Convertible Debenture

CONVERTIBLE DEBENTURE

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE, AND IS
BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THIS SECURITY MAY NOT BE SOLD
OR TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OR SUCH OTHER LAWS.

 

FORM OF CONVERTIBLE DEBENTURE

 

Company: Catalyst Group Holdings Corp.

Company Address: 1739 Creekstone Circle, San Jose, California 95133

Closing Date: As set forth in the Purchase and Share Exchange Agreement

Maturity Date: Six month anniversary of the Closing Date.

Principal Amount: $250,000

Interest Rate: 10% per annum payable in full on the Maturity Date

Conversion Ratio: one (1) share of common stock for every $1.00 of Debt

Holder:

 

Catalyst Group Holdings Corp., a Delaware corporation, and any successor or
resulting corporation by way of merger, consolidation, sale or exchange of all
or substantially all of the assets or otherwise (the “Company”), for value
received, hereby promises to pay to the Holder (as such term is hereinafter
defined), or such other Person (as such term is hereinafter defined) upon order
of the Holder, on the Maturity Date, the Principal Amount (as such term is
hereinafter defined), as such sum may be adjusted pursuant to this Convertible
Debenture, and to pay interest thereon from the Closing Date, at the rate of ten
percent (10.0%) per annum (the “Debenture Interest Rate”), until the Principal
Amount of this Debenture has been paid in full. All interest payable on the
Principal Amount of this Debenture shall be calculated on the basis of a 360-day
year for the actual number of days elapsed. Payment of principal or interest or
both of this Debenture shall be in cash or, at the option of the Company, in
shares of Common Stock of the Company valued at the then applicable Conversion
Price (as defined herein).

ARTICLE 1

DEFINITIONS

SECTION 1.2    Definitions. The terms defined in this Article whenever used in
this Debenture have the following respective meanings:

 

___________________

Initials

1

____________________

Initials

--------------------------------------------------------------------------------




(i)         “Affiliate” has the meaning ascribed to such term in Rule 12b-2
under the Securities Exchange Act of 1934, as amended.

(ii)        “Bankruptcy Code” means the United States Bankruptcy Code of 1986,
as amended (11 U.S.C. §§ 101 et. seq.).

(iii)       “Business Day” means a day other than Saturday, Sunday or any day on
which banks located in the State of California are authorized or obligated to
close.

(iv)       “Capital Shares” means the Common Stock and any other shares of any
other class or series of capital stock, whether now or hereafter authorized and
however designated, which have the right to participate in the distribution of
earnings and assets (upon dissolution, liquidation or winding-up) of the
Company.

(v)        “Common Shares” or “Common Stock” means shares of the Company’s
Common Stock.

(vi)       “Common Stock Issued at Conversion”, when used with reference to the
securities deliverable upon conversion of this Debenture, means all Common
Shares now or hereafter Outstanding and securities of any other class or series
into which this Debenture hereafter shall have been changed or substituted,
whether now or hereafter created and however designated.

(vii)      “Conversion” or “conversion” means the repayment by the Company of
the Principal Amount of this Debenture by the delivery of Common Stock on the
terms provided in Section 3, and “convert,” “converted,” “convertible” and like
words shall have a corresponding meaning.

(viii)     “Conversion Date” means any day on which all or any portion of the
Principal Amount of this Debenture is converted in accordance with the
provisions hereof.

(ix)       “Conversion Notice” means a written notice of conversion
substantially in the form annexed hereto as Exhibit A.

(x)        “Conversion Ratio” on any date of determination means the applicable
ratio f for the conversion of this Debenture into Common Shares on such day as
set forth in Section 3.

(xi)       “Debenture” or “Debentures” means this Convertible Debenture of the
Company or such other convertible debenture(s) exchanged therefor as provided in
Section 2.1.

(xii)       “Event of Default” has the meaning set forth in Section 6.1.

(xiii)      “Holder” means the person or entity to which this Debenture is
issued, any successor thereto, or any Person to whom this Debenture is
subsequently transferred in accordance with the provisions hereof.

 

___________________

Initials

2

____________________

Initials

--------------------------------------------------------------------------------




(xiv)     “Maximum Rate” has the meaning set forth in Section 6.4.

(xv)      “Outstanding” when used with reference to Common Shares or Capital
Shares (collectively, “Shares”) means, on any date of determination, all issued
and outstanding Shares, and includes all such Shares issuable in respect of
outstanding scrip or any certificates representing fractional interests in such
Shares; provided, however, that any such Shares directly or indirectly owned or
held by or for the account of the Company or any Subsidiary of the Company shall
not be deemed “Outstanding” for purposes hereof.

(xvi)     “Person” means an individual, a corporation, a partnership, an
association, a limited liability company, an unincorporated business
organization, a trust or other entity or organization, and any government or
political subdivision or any agency or instrumentality thereof.

(xvii)    “Principal Amount” means, for any date of calculation, the principal
sum set forth in the first paragraph of this Debenture.

(xviii)   “SEC” means the United States Securities and Exchange Commission.

(xix)     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC thereunder, all as in effect at the time.

(xx)      “Subsidiary” means any entity of which securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are owned directly or
indirectly by the Company.

All references to “cash” or “$” herein means currency of the United States of
America.

ARTICLE 2

EXCHANGES, TRANSFER AND REPAYMENT

SECTION 2.1    Registration of Transfer of Debentures. This Debenture, when
presented for registration of transfer, shall (if so required by the Company) be
duly endorsed, or be accompanied by a written instrument of transfer in form
reasonably satisfactory to the Company duly executed, by the Holder duly
authorized in writing.

SECTION 2.2    Loss, Theft, Destruction of Debenture. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Debenture and, in the case of any such loss, theft or destruction, upon
receipt of indemnity or security reasonably satisfactory to the Company, or, in
the case of any such mutilation, upon surrender and cancellation of this
Debenture, the Company shall make, issue and deliver, in lieu of such lost,
stolen, destroyed or mutilated Debenture, a new Debenture of like tenor and
unpaid Principal Amount dated as of the date hereof. This Debenture shall be
held and owned upon the express condition that the provisions of this Section
2.2 are exclusive with respect to the replacement of a mutilated, destroyed,
lost or stolen Debenture and shall preclude any and all other rights and
remedies notwithstanding any law or statute existing or hereafter enacted to the
contrary with respect to the replacement of negotiable instruments or other
securities without the surrender thereof.

 

___________________

Initials

3

____________________

Initials

--------------------------------------------------------------------------------




SECTION 2.3    Who Deemed Absolute Owner. The Company may deem the Person in
whose name this Debenture shall be registered upon the registry books of the
Company to be, and may treat it as, the absolute owner of this Debenture
(whether or not this Debenture shall be overdue) for the purpose of receiving
payment of or on account of the Principal Amount of this Debenture, for the
conversion of this Debenture and for all other purposes, and the Company shall
not be affected by any notice to the contrary. All such payments and such
conversions shall be valid and effectual to satisfy and discharge the liability
upon this Debenture to the extent of the sum or sums so paid or the conversion
or conversions so made.

SECTION 2.4    Repayment at Maturity. At the Maturity Date, the Company, in its
sole and absolute discretion may either repay the outstanding Principal Amount
of this Debenture in whole or in part in cash, together with all accrued and
unpaid interest thereon, in cash, to the Maturity Date or, shall convert the
outstanding Principal Amount of this Debenture and accrued and unpaid interest
thereon, into common stock at the Conversion Ratio as calculated pursuant to
this Agreement.

ARTICLE 3

CONVERSION OF DEBENTURE

SECTION 3.1    Conversion; Conversion Ratio; Valuation Event. At the option of
the Company, this Debenture may be converted, either in whole or in part, up to
the full Principal Amount plus accrued interest hereof into Common Shares at any
time and from time to time on any Business Day, subject to compliance with
Section 3.2. The number of Common Shares into which this Debenture may be
converted is equal to the dollar amount of the Debenture being converted
multiplied by one (1) the “Conversion Ratio”. In the event of any
recapitalization or reorganization, the Conversion Ratio shall be adjusted
accordingly.

SECTION 3.2    Exercise of Conversion Privilege. (a) Conversion of this
Debenture may be exercised on any Business Day by the Company or the Holder by
telecopying an executed and completed Conversion Notice to the Holder (the
“Conversion Date”). The Company shall convert this Debenture and issue the
Common Stock Issued at Conversion in the manner provided below in this Section
3.2, and all voting and other rights associated with the beneficial ownership of
the Common Stock Issued at Conversion shall vest with the Holder, effective as
of the Conversion Date at the time specified in the Conversion Notice. The
Conversion Notice also shall state the name or names (with addresses) of the
persons who are to become the holders of the Common Stock Issued at Conversion
in connection with such conversion. As promptly as practicable after the receipt
of the Conversion Notice as aforesaid, but in any event not more than five(5)
Business Days after either party’s delivery of such Conversion Notice, the
Company shall (i) issue the Common Stock Issued at Conversion in accordance with
the provisions of this Article 3

 

___________________

Initials

4

____________________

Initials

--------------------------------------------------------------------------------




and (ii) cause to be mailed for delivery by overnight courier a certificate or
certificate(s) representing the number of Common Shares to which the Holder is
entitled by virtue of such conversion, and cash, as provided in Section 3.3, as
applicable, representing the amount of accrued and unpaid interest on this
Debenture as of the Conversion Date if paid in cash. Such conversion shall be
deemed to have been effected at the time at which the Conversion Notice
indicates, and at such time the rights of the Holder of this Debenture, as such
(except if and to the extent that any Principal Amount thereof remains
unconverted), shall cease and the Person and Persons in whose name or names the
Common Stock Issued at Conversion shall be issuable shall be deemed to have
become the holder or holders of record of the Common Shares represented thereby,
and all voting and other rights associated with the beneficial ownership of such
Common Shares shall at such time vest with such Person or Persons. The
Conversion Notice shall constitute a contract between the Holder and the
Company, whereby the Holder shall be deemed to subscribe for the number of
Common Shares which it will be entitled to receive upon such conversion and, in
payment and satisfaction of such subscription to surrender this Debenture and to
release the Company from all liability thereon (except if and to the extent that
any Principal Amount thereof remains unconverted). No cash payment aggregating
less than $1.00 shall be required to be given unless specifically requested by
the Holder.

SECTION 3.3    Fractional Shares. No fractional Common Shares or scrip
representing fractional Common Shares shall be delivered upon conversion of this
Debenture. Instead of any fractional Common Shares which otherwise would be
delivered upon conversion of this Debenture, the Company shall round up to the
next whole share. No cash payment of less than $1.00 shall be required to be
given unless specifically requested by the Holder.

SECTION 3.4    Adjustments. The Conversion Ratio and the number of shares
deliverable upon conversion of this Debenture are subject to adjustment from
time to time as follows:

(i) In case the Company shall reorganize its capital, reclassify its capital
stock, consolidate or merge with or into another entity (where the Company is
not the survivor (each, a “Fundamental Corporate Change”) the Conversion Ratio
shall be adjusted to reflect the Fundamental Corporate Change.

SECTION 3.5    Surrender of Debentures. Upon any redemption of this Debenture or
upon maturity, the Holder shall either deliver this Debenture by hand to the
Company at its principal executive offices or surrender the same to the Company
at such address by nationally recognized overnight courier. Payment of the
redemption price or the amount due on maturity shall be made by the Company to
the Holder against receipt of this Debenture (unless converted and paid in
common stock) by wire transfer of immediately available funds to such account(s)
as the Holder shall specify by written notice to the Company (if the Company has
not elected to pay this debenture with shares of its Common Stock.

 

___________________

Initials

5

____________________

Initials

--------------------------------------------------------------------------------




ARTICLE 4

STATUS; RESTRICTIONS ON TRANSFER

SECTION 4.1    Status of Debenture. This Debenture constitutes a legal, valid
and binding obligation of the Company, enforceable in accordance with its terms
subject, as to enforceability, to general principles of equity and to principles
of bankruptcy, insolvency, reorganization and other similar laws of general
applicability relating to or affecting creditors’ rights and remedies generally.

SECTION 4.2    Restrictions on Transfer. This Debenture, and any Common Shares
deliverable upon the conversion hereof, have not been registered under the
Securities Act. The Holder by accepting this Debenture agrees that this
Debenture and the shares of Common Stock to be acquired as interest on and upon
conversion of this Debenture may not be assigned or otherwise transferred unless
and until (i) the Company has received the opinion of counsel for the Holder
that this Debenture or such shares may be sold pursuant to an exemption from
registration under the Securities Act or (ii) a registration statement relating
to this Debenture or such shares has been filed by the Company and declared
effective by the SEC.

Each certificate for shares of Common Stock deliverable hereunder shall bear a
legend as follows unless and until such securities have been sold pursuant to an
effective registration statement under the Securities Act:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Securities Act”). The securities
may not be offered for sale, sold or otherwise transferred except (i) pursuant
to an effective registration statement under the Securities Act or (ii) pursuant
to an exemption from registration under the Securities Act in respect of which
the issuer of this certificate has received an opinion of counsel satisfactory
to the issuer of this certificate to such effect. Copies of the agreement
covering both the purchase of the securities and restrictions on their transfer
may be obtained at no cost by written request made by the holder of record of
this certificate to the Secretary of the issuer of this certificate at the
principal executive offices of the issuer of this certificate.”

ARTICLE V.

COVENANTS

SECTION 5.1    Inspection of Property, Books and Records. So long as this
Debenture shall be outstanding, the Company shall keep proper books of record
and account in which full, true and correct entries shall be made of all
material dealings and transactions in relation to its business and activities
and shall permit representatives of the Holder at the Holder’s expense to visit
and inspect any of its respective properties, to examine and make abstracts from
any of its respective books and records, not reasonably deemed confidential by
the Company, and to discuss its respective affairs, finances and accounts with
its respective officers and independent public accountants, all at such
reasonable times and as often as may reasonably be desired.

 

___________________

Initials

6

____________________

Initials

--------------------------------------------------------------------------------




ARTICLE VI.

EVENTS OF DEFAULT; REMEDIES

SECTION 6.1    Events of Default. “Event of Default” wherever used herein means
any one of the following events:

A. The Company shall default in the payment of principal of or interest on this
Debenture as and when the same shall be due and payable and, such default shall
continue for ten (10) Business Days after the date such payment was due, or the
Company shall fail to perform or observe any other covenant, agreement, term,
provision, undertaking or commitment under this Debenture, and such default
shall continue for a period of ten (10) Business Days after the delivery to the
Company of written notice that the Company is in default hereunder or
thereunder;

B. Any of the representations or warranties made by the Company herein, shall be
false or misleading in a material respect on the Closing Date;

C. (i.) The Company or any Subsidiary admits in writing its inability to pay its
debts generally or makes a general assignment for the benefit of creditors,
(ii.) institutes or has instituted against it any proceeding seeking to
adjudicate it a bankrupt or insolvent, (iii.) liquidation, winding-up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors including any plan of compromise or arrangement or other
corporate proceeding involving or affecting its creditors or (iv) the entry of
an order for relief or the appointment of a receiver, trustee or other similar
person for it or for any substantial part of its properties and assets, and in
the case of any such official proceeding instituted against it (but not
instituted by it), either the proceeding remains undismissed or unstayed for a
period of sixty (60) calendar days, or any of the actions sought in such
proceeding (including the entry of an order for relief against it or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its properties and assets) occurs or (v) takes
any corporate action to authorize any of the above actions;

D. The entry of a decree or order by a court having jurisdiction in the premises
adjudging the Company or any Subsidiary a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Company under the Bankruptcy Code or any
other applicable Federal or state law, or appointing a receiver, liquidator,
assignee, trustee or sequestrator (or other similar official) of the Company or
of any substantial part of its property, or ordering the winding-up or
liquidation of its affairs, and any such decree or order continues and is
unstayed and in effect for a period of sixty (60) calendar days;

 

___________________

Initials

7

____________________

Initials

--------------------------------------------------------------------------------




E. The institution by the Company of proceedings to be adjudicated a bankrupt or
insolvent, or the consent by it to the institution of bankruptcy or insolvency
proceedings against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under the Bankruptcy Code or any other
applicable federal or state law, or the consent by it to the filing of any such
petition or to the appointment of a receiver, liquidator, assignee, trustee or
sequestrator (or other similar official) of the Company or of any substantial
part of its property, or the making by it of an assignment for the benefit of
creditors, or the admission by it in writing of its inability to pay its debts
generally as and when they become due, or the taking of corporate action by the
Company in furtherance of any such action;

F. A final judgment or final judgments for the payment of money shall have been
entered by any court or courts of competent jurisdiction against the Company and
remains undischarged for a period (during which execution shall be effectively
stayed) of thirty (30) days, provided that the aggregate amount of all such
judgments at any time outstanding (to the extent not paid or to be paid, as
evidenced by a written communication to that effect from the applicable insurer,
by insurance) exceeds One Hundred Thousand Dollars ($100,000);

G. It becomes unlawful for the Company to perform or comply with its obligations
under this Debenture in any respect;

SECTION 6.2    Acceleration of Maturity; Rescission and Annulment. If an Event
of Default occurs and is continuing, then and in every such case the Holder may,
by a notice in writing to the Company, rescind any outstanding Conversion Notice
and declare that all amounts owing or otherwise outstanding under this Debenture
are immediately due and payable and upon any such declaration this Debenture
shall become immediately due and payable in cash together with all accrued and
unpaid interest thereon.

SECTION 6.3    Maximum Interest Rate. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate as provided for herein
shall exceed the maximum lawful rate which may be contracted for, charged, taken
or received by the Holder in accordance with any applicable law (the “Maximum
Rate”), the rate of interest applicable to this Debenture shall be limited to
the Maximum Rate. To the greatest extent permitted under applicable law, the
Company hereby waives and agrees not to allege or claim that any provisions of
this Note could give rise to or result in any actual or potential violation of
any applicable usury laws.

SECTION 6.4    Remedies Not Waived. No course of dealing between the Company and
the Holder or any delay in exercising any rights hereunder shall operate as a
waiver by the Holder.

SECTION 6.5    Remedies. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Debenture will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Debenture, that the
Holder shall be entitled to all other available remedies at law or in equity,
and in addition to the penalties assessable herein, to an injunction or
injunctions restraining, preventing or curing any breach of this Debenture and
to enforce specifically the terms and provisions thereof, without the necessity
of showing economic loss and without any bond or other security being required.

 

___________________

Initials

8

____________________

Initials

--------------------------------------------------------------------------------




ARTICLE VII.

MISCELLANEOUS

SECTION 7.1    Notice of Certain Events. In the case of the occurrence of any
event described in Section 3.4 of this Debenture, the Company shall cause to be
mailed to the Holder of this Debenture at its last address as it appears in the
Company’s security registry, at least twenty (20) days prior to the applicable
record, effective or expiration date hereinafter specified (or, if such twenty
(20) days’ notice is not possible, at the earliest possible date prior to any
such record, effective or expiration date), a notice thereof, including, if
applicable, a statement of (y) the date on which a record is to be taken for the
purpose of such dividend, distribution, issuance or granting of rights, options
or warrants, or if a record is not to be taken, the date as of which the holders
of record of Common Stock to be entitled to such dividend, distribution,
issuance or granting of rights, options or warrants are to be determined or (z)
the date on which such reclassification, consolidation, merger, sale, transfer,
dissolution, liquidation or winding-up is expected to become effective, and the
date as of which it is expected that holders of record of Common Stock will be
entitled to exchange their shares for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale transfer,
dissolution, liquidation or winding-up.

SECTION 7.2    Withholding. To the extent required by applicable law, the
Company may withhold amounts for or on account of any taxes imposed or levied by
or on behalf of any taxing authority in the United States having jurisdiction
over the Company from any payments made pursuant to this Debenture.

SECTION 7.3    Transmittal of Notices. Except as may be otherwise provided
herein, any notice or other communication or delivery required or permitted
hereunder shall be in writing and shall be delivered personally, or sent by
telecopier machine or by a nationally recognized overnight courier service, and
shall be deemed given when so delivered personally, or by telecopier machine or
overnight courier to the Company at its principal place of business or to the
Holder as indicated on the Subscription Agreement.

Each of the Holder or the Company may change the foregoing address by notice
given pursuant to this Section 7.4.

SECTION 7.4    Attorneys’ Fees. Should any party hereto employ an attorney for
the purpose of enforcing or construing this Debenture, or any judgment based on
this Debenture, in any legal proceeding whatsoever, including insolvency,
bankruptcy, arbitration, declaratory relief or other litigation, the prevailing
party shall be entitled to receive from the other party or parties thereto
reimbursement for all reasonable attorneys' fees and all reasonable costs,
including but not limited to service of process, filing fees, court and court
reporter costs, investigative costs, expert witness fees, and the cost of any
bonds, whether taxable or not, and that such reimbursement shall be included in
any judgment or final order issued in that proceeding. The "prevailing party"
means the party determined by the court to most nearly prevail and not
necessarily the one in whose favor a judgment is rendered.

 

___________________

Initials

9

____________________

Initials

--------------------------------------------------------------------------------




SECTION 7.5    Governing Law. This Debenture shall be governed by, and construed
in accordance with, the laws of the State of Delaware (without giving effect to
conflicts of laws principles). With respect to any suit, action or proceedings
relating to this Debenture, the Company irrevocably submits to the exclusive
jurisdiction of the courts of located in San Jose, California, and hereby
waives, to the fullest extent permitted by applicable law, any claim that any
such suit, action or proceeding has been brought in an inconvenient forum.
Subject to applicable law, the Company agrees that final judgment against it in
any legal action or proceeding arising out of or relating to this Debenture
shall be conclusive and may be enforced in any other jurisdiction within or
outside the United States by suit on the judgment, a certified copy of which
judgment shall be conclusive evidence thereof and the amount of its
indebtedness, or by such other means provided by law.

SECTION 7.6    Waiver of Jury Trial. To the fullest extent permitted by law,
each of the parties hereto hereby knowingly, voluntarily and intentionally
waives its respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Debenture or any other document or any
dealings between them relating to the subject matter of this Debenture and other
documents. Each party hereto (i) certifies that neither of their respective
representatives, agents or attorneys has represented, expressly or otherwise,
that such party would not, in the event of litigation, seek to enforce the
foregoing waivers and (ii) acknowledges that it has been induced to enter into
this Debenture by, among other things, the mutual waivers and certifications
herein.

SECTION 7.7    Headings. The headings of the Articles and Sections of this
Debenture are inserted for convenience only and do not constitute a part of this
Debenture.

SECTION 7.8    Payment Dates. Whenever any payment hereunder shall be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day.

SECTION 7.9    Binding Effect. Each Holder by accepting this Debenture agrees to
be bound by and comply with the terms and provisions of this Debenture.

SECTION 7.10   No Stockholder Rights. Except as otherwise provided herein, this
Debenture shall not entitle the Holder to any of the rights of a stockholder of
the Company, including, without limitation, the right to vote, to receive
dividends and other distributions, or to receive any notice of, or to attend,
meetings of stockholders or any other proceedings of the Company, unless and to
the extent converted into shares of Common Stock in accordance with the terms
hereof.

SECTION 7.11   Facsimile Execution. Facsimile execution shall be deemed
originals.

 

___________________

Initials

10

____________________

Initials

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Debenture to be signed by its
duly authorized officer on the date of this Debenture.

 

Catalyst Group Holdings Corp.

 

___________________________________

Title: _______________________________

 

___________________

Initials

11

____________________

Initials

--------------------------------------------------------------------------------




EXHIBIT A

DEBENTURE CONVERSION NOTICE

TO:

HOLDER

Catalyst Group Holdings Corp. (the “Company”) hereby irrevocably exercises its
option to convert $__________ Principal Amount and $______________ Interest of
the Debenture into shares of Common Stock in accordance with the terms of the
Debenture. The Common Stock and certificates therefor deliverable upon
conversion, the Debenture reissued in the Principal Amount not being surrendered
for conversion hereby, [the check or shares of Common Stock in payment of the
accrued and unpaid interest thereon to the date of this Notice,] shall be
registered in the name of and/or delivered to the name set forth below unless a
different name has been provided to the Company. All capitalized terms used and
not defined herein have the respective meanings assigned to them in the
Debenture. The conversion pursuant hereto shall be deemed to have been effected
at the date and time specified below, and at such time the rights of the Holder
of the Principal Amount of the Debenture set forth above shall cease and the
Person or Persons in whose name or names the Common Stock Issued at Conversion
shall be registered shall be deemed to have become the holder or holders of
record of the Common Shares represented thereby and all voting and other rights
associated with the beneficial ownership of such Common Shares shall at such
time vest with such Person or Persons.

Date and time: __________________

 

______________________________

By: ___________________________

Title: _________________________

Fill in for registration of Debenture:

Please print name and address

(including ZIP code number):

______________________________

______________________________

 

___________________

Initials

12

____________________

Initials

--------------------------------------------------------------------------------




EXHIBIT A-1

DEBENTURE CONVERSION NOTICE

TO:

Catalyst Group Holdings Corp. (the “Company”)

____________ (the “Holder ”) hereby irrevocably exercises its option to convert
$__________ Principal Amount and $______________ Interest of the Debenture into
shares of Common Stock in accordance with the terms of the Debenture. The Common
Stock and certificates therefor deliverable upon conversion, the Debenture
reissued in the Principal Amount not being surrendered for conversion hereby,
[the check or shares of Common Stock in payment of the accrued and unpaid
interest thereon to the date of this Notice,] shall be registered in the name of
and/or delivered to the name set forth below unless a different name has been
provided to the Company. All capitalized terms used and not defined herein have
the respective meanings assigned to them in the Debenture. The conversion
pursuant hereto shall be deemed to have been effected at the date and time
specified below, and at such time the rights of the Holder of the Principal
Amount of the Debenture set forth above shall cease and the Person or Persons in
whose name or names the Common Stock Issued at Conversion shall be registered
shall be deemed to have become the holder or holders of record of the Common
Shares represented thereby and all voting and other rights associated with the
beneficial ownership of such Common Shares shall at such time vest with such
Person or Persons.

Date and time: __________________

 

______________________________

By: ___________________________

Title: _________________________

Fill in for registration of Debenture:

Please print name and address

(including ZIP code number):

______________________________

______________________________

 

___________________

Initials

13

____________________

Initials

--------------------------------------------------------------------------------